IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-10390
                          Conference Calendar



MARCUS TAYLOR,

                                           Plaintiff-Appellant,

versus

CAROL VANCE, Etc.; ET AL.,

                                           Defendants,

NFN KILE, Lieutenant, also known
as NFN Kyle,

                                           Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 2:99-CV-7
                      --------------------
                        February 20, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Marcus Taylor appeals following an adverse jury verdict on

his excessive force claim under 42 U.S.C. § 1983.    Proceeding pro

se on appeal, Taylor argues that the defendant’s witnesses

committed perjury.     He asks the court to examine certain

exhibits, which are said to contradict testimony given by the

defendant’s witnesses.     Taylor argues that the jury was biased


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-10390
                                  -2-

and that he was denied the appointment of counsel in a conspiracy

to ensure that he did not prevail in his claims.    He requests

that the judgment of the district court be reversed and seeks the

appointment of counsel on remand.

     Taylor does not argue that the district court erred in

refusing to admit his exhibits into evidence, and because the

exhibits were not admitted, they are not included in the record

transmitted to this court.    Because Taylor did not provide a

trial transcript, it is impossible to review any exhibits in the

context of the testimony adduced at trial.    The record contains

no indication of jury bias, and Taylor’s claim of perjury cannot

be addressed in the absence of a transcript.

     According his pro se brief a generous reading, Taylor raises

the issue of district court error in denying his motion for the

appointment of counsel.   However, Taylor fails to brief this

issue.   His brief contains no citation to the record on appeal,

no citation to authorities relevant to the appointment of

counsel, and no argument regarding the criteria for appointment

of counsel for indigent litigants.    See Cooper v. Sheriff,

Lubbock County, Texas, 929 F.2d 1078, 1084 (5th Cir. 1991).

Although this court liberally construes the briefs of pro se

litigants, pro se parties must still brief the issues and comply

with the standards of Rule 28 of the Federal Rules of Appellate

Procedure.   See Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir.

1995); FED. R. APP. P. 28(a)(7) and (9)(A).    Because the argument

is inadequately briefed, it is deemed abandoned.    See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
                            No. 01-10390
                                 -3-

     As Taylor fails to brief an appealable issue his appeal is

DISMISSED as frivolous.    The dismissal of the instant appeal as

frivolous counts as a "strike" under the three-strikes provision

of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383,

385-87 (5th Cir. 1996).    Taylor is hereby cautioned that once he

accumulates three strikes he may not proceed in forma pauperis in

any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.    See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS WARNING ISSUED.